4PPSEFSFE

T)PO"MWJO,)FMMFSTUFJO
.BZ 
      Case 1:19-cr-00437-AKH Document 112 Filed 05/11/21 Page 2 of 6




Honorable Alvin K. Hellerstein                                                       Page 2
May 11, 2021

Re:    United States v. David Wagner, 19 Cr. 437 (AKH)

       Accordingly, we respectfully request that the Court extend Mr. Wagner’s
surrender date to October 26, 2021 to allow him to have this necessary surgery. An
extension is necessary here given Mr. Wagner’s age (66), other significant medical
conditions, see PSR ¶¶ 125-131, and the length of the sentence imposed.

       Thank you for your consideration of this request. Please let me know if the Court
has any questions or needs any additional information.

                                            Respectfully submitted,


                                            /s/
                                            Martin S. Cohen
                                            Ass’t Federal Defender
                                            Tel.: (212) 417-8737

cc:    Jilan Kamal and Sagar Ravi, Esqs., by e-mail
Case 1:19-cr-00437-AKH Document 112 Filed 05/11/21 Page 3 of 6




                      Exhibit A
Case 1:19-cr-00437-AKH Document 112 Filed 05/11/21 Page 4 of 6
Case 1:19-cr-00437-AKH Document 112 Filed 05/11/21 Page 5 of 6




                      Exhibit B
Case 1:19-cr-00437-AKH Document 112 Filed 05/11/21 Page 6 of 6
